ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_10_FR.txt.                                                                                            842



                      OPINION INDIVIDUELLE DE M. LE JUGE AD HOC DUGARD
                 [Traduction]

                                               table des matières

                                                                                    Paragraphes
                       I. Opinion individuelle	                                           1-2
                      II. Intégrité territoriale	                                           3
                      III. Protection de l’environnement	                                 4-5
                      IV. Le principe de prévention et la source de l’obligation
                          d’évaluer l’impact environnemental	                            6-11
                      V. Évaluation de l’impact environnemental : règle de droit
                         général ou de droit coutumier	                                 12-17
                      VI. Cadre de l’évaluation de l’impact sur l’environnement	        18-19
                  VII. L’obligation d’évaluer l’impact environnemental en
                       l’affaire relative à la Construction d’une route	                   20
                 VIII. L’obligation d’évaluer l’impact environnemental sur les
                       zones humides du Costa Rica en l’affaire relative à
                       Certaines activités	                                             21-35
                      IX. La convention de Ramsar	                                      36-45


                                                        *

                                            I. Opinion individuelle

                    1. Je suis d’accord avec la décision de la Cour sur ce que je considère
                 comme trois des questions principales : la violation par le Nicaragua de la
                 souveraineté territoriale du Costa Rica ; l’omission, de ce dernier, de procé-
                 der à une évaluation de l’impact sur l’environnement avant d’entreprendre
                 la construction de la route 1856 le long du fleuve San Juan ; et l’incapacité
                 du Nicaragua à prouver que ce projet avait causé des dommages transfron-
                 tières importants. Je ne puis toutefois y souscrire sur deux points : d’abord,
                 le rejet de la prétention du Costa Rica selon laquelle le Nicaragua a omis
                 d’évaluer l’impact environnemental de son programme de dragage du
                 fleuve San Juan et de consulter le Costa Rica, comme l’exigeait la conven-
                 tion de Ramsar ; ensuite, le rejet de la demande du Costa Rica tendant à
                 condamner le Nicaragua à rembourser les frais occasionnés par les deux
                 caños en 2013. Parce que je partage l’avis de la Cour, je considère qu’il est
                 plus exact de qualifier d’individuelle mon opinion.

                                                                                           181




5 Ord 1088.indb 359                                                                               19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)         843

                    2. J’aborderai ci‑dessous la première des questions sur lesquelles je suis
                 en désaccord, après avoir fait quelques observations concernant la viola-
                 tion par le Nicaragua de l’intégrité territoriale du Costa Rica. S’agissant
                 de la seconde question, je me rallie aux juges Tomka, Greenwood et
                 Sebutinde dans une déclaration commune sur la condamnation aux frais
                 de procédure.


                                         II. Intégrité territoriale

                       3. Je souscris à la conclusion de la Cour selon laquelle le Nicaragua a
                 violé la souveraineté territoriale du Costa Rica en creusant trois caños et
                 en établissant une présence militaire dans une partie du territoire costa‑­
                 ricien. J’estime que le Nicaragua a par ailleurs violé la souveraineté
                 ­territoriale du Costa Rica en incitant des membres du mouvement envi-
                  ronnemental Guardabarranco à s’introduire en territoire costa‑ricien.
                  (Voir l’exposé de mon opinion dissidente dans les affaires relatives à
                  ­Certaines activités menées par le Nicaragua dans la région frontalière
                   (Costa Rica c. Nicaragua) et à la Construction d’une route au Costa Rica
                   le long du fleuve San Juan (Nicaragua c. Costa Rica), mesures conserva‑
                   toires, ordonnance du 16 juillet 2013, C.I.J. Recueil 2013, p. 275‑276,
                   par. 13‑14.) La Cour a eu par le passé l’occasion de souligner que le
                   ­principe de l’intégrité territoriale est un élément important de l’ordre juri-
                    dique international (Conformité au droit international de la déclaration
                    unilatérale d’indépendance relative au Kosovo, avis consultatif, C.I.J.
                    Recueil 2010 (II), p. 437, par. 80). Consacré par la Charte des Nations
                    Unies et la Charte de l’Organisation des Etats américains, ce principe a
                    été confirmé par l’Assemblée générale dans sa résolution 2625 (XXV), la
                    déclaration relative aux principes du droit international touchant
                    les ­relations amicales et la coopération entre les Etats. Dans ces condi-
                    tions, ­j’estime que la Cour aurait dû attacher plus d’importance à la gra-
                    vité de l’atteinte portée par le Nicaragua à l’intégrité territoriale du
                    Costa Rica.


                                    III. Protection de l’environnement

                    4. La protection de l’environnement tient une place prépondérante
                 aussi bien dans l’affaire relative à Certaines activités que dans celle rela-
                 tive à la Construction d’une route. Dans l’une comme dans l’autre, la Cour
                 était appelée à se prononcer sur les questions que sont l’exercice d’activi-
                 tés de nature à entraîner des dommages transfrontières importants et
                 l’omission de procéder à l’évaluation de l’impact environnemental de pro-
                 jets susceptibles d’avoir de tels effets. Je suis d’accord avec elle pour dire
                 que ni le Costa Rica ni le Nicaragua n’a fait la preuve que les activités de
                 son voisin lui avaient causé des dommages importants. Je souscris égale-
                 ment à la conclusion — ainsi qu’au raisonnement qui la sous‑tend —

                                                                                             182




5 Ord 1088.indb 361                                                                                  19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)         844

                 selon laquelle il est établi que le Costa Rica a contrevenu à un principe de
                 droit international en omettant de procéder à une évaluation de l’impact
                 environnemental au moment d’entreprendre la construction de la route
                 le long du fleuve San Juan. Je suis cependant en désaccord avec la
                 ­conclusion voulant que le Nicaragua n’était pas tenu d’évaluer l’impact
                  environnemental de son projet de dragage du fleuve San Juan ni de
                  consulter le Costa Rica à ce sujet. C’est sur ce désaccord, qui porte aussi
                  bien sur les constatations que sur la motivation de la décision de la Cour,
                  que repose ma dissidence. En bref, j’estime que la Cour a fait erreur dans
                  ses constatations et qu’elle a eu tort de ne pas appliquer à l’affaire relative
                  à ­Certaines activités le raisonnement qu’elle a tenu en l’affaire relative à
                  la Construction d’une route. Je crois par ailleurs qu’elle a mal inter-
                  prété la convention de Ramsar en ce qui concerne l’obligation de consul-
                  tation.
                      5. Avant d’aborder la conclusion de la Cour et le raisonnement
                  ­afférent concernant l’absence d’obligation pour le Nicaragua de procéder
                   à une évaluation de l’impact sur l’environnement au moment d’entre-
                   prendre le dragage du fleuve San Juan, il me paraît nécessaire d’exami-
                   ner la source, la nature et les éléments constitutifs de cette obligation.


                      IV. Le principe de prévention et la source de l’obligation
                                 d’évaluer l’impact environnemental

                    6. Le droit de l’environnement a pour objet principal de prévenir les
                 dommages à ce dernier, « en raison du caractère souvent irréversible
                 des dommages causés à l’environnement et des limites inhérentes au
                 mécanisme même de réparation de ce type de dommages » (Projet
                 Gabčíkovo‑Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997,
                 ­
                 p. 78, par. 140). La poursuite de cet objectif repose sur un ensemble
                 de principes, dont ceux de prévention, de précaution, de coopération,
                 de notification et de consultation, ainsi que le devoir de diligence.
                    7. Le devoir de diligence tire sa source du principe de prévention,
                 comme en témoigne le commentaire de l’article 3 du projet d’articles de la
                 Commission du droit international sur la prévention des dommages trans-
                 frontières résultant d’activités dangereuses, où l’on peut lire que « [l]’obli-
                 gation faite à l’Etat d’origine de prendre des mesures pour prévenir les
                 dommages ou pour en réduire le risque au minimum est un devoir de dili-
                 gence » (Annuaire de la Commission du droit international (ACDI), 2001,
                 vol. II, deuxième partie, p. 165, par. 7 ; voir aussi p. 167, par. 17). Le
                 devoir de diligence constitue ainsi la norme de conduite traduisant le prin-
                 cipe de prévention.
                    8. Un certain nombre d’obligations viennent en outre assurer la mise
                 en œuvre du principe de prévention, dont celle d’effectuer une évaluation
                 de l’impact sur l’environnement. Ces obligations doivent être exécutées en
                 conformité avec le devoir de diligence, de sorte que l’Etat qui procède à
                 une telle évaluation, mais sans y apporter le soin voulu, pourrait être

                                                                                             183




5 Ord 1088.indb 363                                                                                 19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)                    845

                 considéré comme ayant manqué à son obligation 1. Dans le présent arrêt,
                 la Cour confirme que le devoir de diligence et l’obligation d’effectuer une
                 évaluation de l’impact sur l’environnement sont des outils qu’offre le
                 droit pour assurer la prévention des dommages transfrontières impor-
                 tants lorsqu’elle dit que, « au titre de l’obligation qui lui incombe de faire
                 preuve de la diligence requise en vue de prévenir les dommages transfron-
                 tières importants », il incombe à l’Etat de vérifier s’il est tenu de procéder
                 à une évaluation de l’impact environnemental avant d’entreprendre une
                 activité, l’obligation naissant dès lors que l’activité est susceptible d’« avoir
                 un impact préjudiciable sur l’environnement d’un autre Etat » (arrêt,
                 par. 153 ; voir aussi par. 104).

                    9. L’obligation d’effectuer une évaluation de l’impact sur l’environne-
                 ment est indépendante et vise à prévenir les dommages transfrontières
                 importants lorsqu’il existe un risque à cet égard. Elle ne dépend pas de l’obli-
                 gation d’agir avec la diligence requise pour prévenir pareils dommages. La
                 diligence requise correspond à la norme de conduite que l’Etat doit adopter
                 en tout temps afin de prévenir les dommages transfrontières importants et
                 doit orienter la décision de procéder ou non à une évaluation de l’impact sur
                 l’environnement, la réalisation d’une telle évaluation ainsi que la surveil-
                 lance des effets de l’activité en question. La Commission du droit internatio-
                 nal considère ainsi comme indépendante l’obligation d’effectuer une
                 évaluation de l’impact sur l’environnement (projet d’articles de la Commis-
                 sion du droit international sur la prévention des dommages transfrontières
                 résultant d’activités dangereuses, ACDI, 2001, vol. II, deuxième partie,
                 art. 7, p. 169), tout comme la déclaration de Rio (principe 17), la convention
                 sur la diversité biologique (art. 14) et la convention sur l’évaluation de l’im-
                 pact sur l’environnement dans un contexte transfrontière (la « convention
                 d’Espoo », art. 2). Aucun de ces textes ne fait référence au devoir de dili-
                 gence dans l’énoncé de l’obligation d’effectuer une évaluation de l’impact sur
                 l’environnement. Dans l’arrêt qu’elle a rendu en l’affaire relative à des Usines
                 de pâte à papier sur le fleuve Uruguay, la Cour a dit que l’évaluation de l’im-
                 pact sur l’environnement était fondée sur les principes de prévention, de
                 vigilance et de diligence, expliquant qu’un Etat manquerait à « son obliga-
                 tion de diligence, et [au] devoir de vigilance et de prévention que cette obli-
                 gation implique » si, au moment d’entreprendre une activité susceptible de
                 causer des dommages transfrontières importants, il négligeait d’en évaluer
                 l’impact sur l’environnement (Usines de pâte à papier sur le fleuve Uruguay
                 (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 83, par. 204). Elle
                 a toutefois ajouté que, pour déterminer la substance de l’obligation d’effec-
                 tuer une évaluation de l’impact sur l’environnement, il incombait à l’Etat de
                 prendre en considération « la nécessité d’exercer, lorsqu’il procède à une telle
                 évaluation, toute la diligence requise » (ibid., par. 205). Il s’ensuit que l’obli-
                 gation d’effectuer une évaluation de l’impact sur l’environnement participe

                    1 Responsabilités et obligations des Etats dans le cadre d’activités menées dans la Zone,

                 avis consultatif, 1er février 2011, TIDM Recueil 2011, p. 49, par. 141.

                                                                                                        184




5 Ord 1088.indb 365                                                                                             19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)         846

                 du devoir de diligence, de sorte que, au moment d’apprécier si l’obligation
                 de prévention a été remplie et d’en déterminer la portée, la Cour appliquera
                 la norme de la diligence requise. Cette dernière constitue donc la norme à
                 observer dans le cadre de l’évaluation de l’impact sur l’environnement et
                 non l’obligation en soi.
                    10. Il est dangereux de considérer le devoir de diligence comme la source
                 de l’obligation d’effectuer une évaluation de l’impact sur l’environnement
                 car cette hypothèse permet à l’Etat concerné de faire valoir a posteriori que,
                 si aucun dommage n’a pu être établi au moment où est présentée la demande
                 en justice, le devoir de diligence ne s’appliquait pas à l’étape de la planifica-
                 tion du projet. Cette démarche rétrospective est celle qu’a suivie la Cour en
                 l’affaire relative à Certaines activités, mais non dans celle relative à la
                 Construction d’une route. Si l’obligation d’effectuer une évaluation de l’im-
                 pact sur l’environnement est vue comme une obligation indépendante, il va
                 de soi que l’Etat doit évaluer le risque au moment de la planification du
                 projet et avant d’en amorcer la mise à exécution. Il est clair par ailleurs que
                 le critère régissant cette décision ne correspond pas à la norme exigeante
                 servant à déterminer si des dommages transfrontières importants ont été
                 causés, mais à celle, moins rigoureuse, de l’évaluation du risque, et ce, même
                 s’il est prouvé par la suite qu’aucun dommage de ce type n’a été causé. Non
                 seulement l’évaluation de l’impact sur l’environnement assure le respect du
                 principe de prévention, mais encore elle encourage la conscience écologique
                 chez les Etats en exigeant d’eux qu’ils procèdent à l’appréciation du risque
                 même si aucun dommage ne devait être établi une fois le projet entrepris.
                    11. Ainsi que la Cour vient de le confirmer, l’affaire relative à des Usines
                 de pâte à papier a bien établi que l’obligation d’effectuer une évaluation de
                 l’impact sur l’environnement était distincte du devoir de diligence. En
                 outre, il existe des raisons de principe qui imposent de distinguer l’obliga-
                 tion d’effectuer une évaluation de l’impact sur l’environnement du devoir
                 de diligence, étant donné le flou ainsi que l’absence de contenu clair et de
                 cadre procédural qui caractérisent ce dernier. Il s’agit d’un devoir appli-
                 cable aussi bien prospectivement que rétrospectivement, comme le montre
                 le raisonnement suivi en l’affaire relative à Certaines activités. L’obligation
                 d’effectuer une évaluation de l’impact sur l’environnement, au contraire,
                 impose spécifiquement aux Etats d’examiner les circonstances entourant
                 tout projet au moment de sa planification et avant sa mise à exécution.
                 Elle est empreinte de certitude, alors que le devoir de diligence est d’une
                 nature plus fluide qui le rend susceptible d’être exécuté de diverses façons.


                              V. Évaluation de l’impact environnemental :
                              règle de droit général ou de droit coutumier

                    12. La Cour a choisi de considérer comme relevant du « droit interna-
                 tional général » l’obligation d’évaluer l’impact environnemental des acti-
                 vités exercées dans le ressort d’un Etat qui risquent de causer des
                 dommages importants à d’autres Etats. La même expression est employée

                                                                                              185




5 Ord 1088.indb 367                                                                                  19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)                847

                 aussi bien en l’affaire relative à Certaines activités (par. 101 et 104) que
                 dans celle relative à la Construction d’une route (par. 152, 162, 168 et 229
                 (point 6)). Ce faisant, la Cour a soigneusement repris les termes de l’arrêt
                 qu’elle avait rendu en l’affaire relative à des Usines de pâte à papier :
                         « [L]’on peut désormais considérer qu’il existe, en droit internatio-
                      nal général, une obligation de procéder à une évaluation de l’impact
                      sur l’environnement lorsque l’activité industrielle projetée risque
                      d’avoir un impact préjudiciable important dans un cadre transfron-
                      tière, et en particulier sur une ressource partagée. » (Usines de pâte à
                      papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt,
                      C.I.J. Recueil 2010 (I), p. 83, par. 204.)
                    13. L’expression « droit international général » ne figurant pas parmi
                 les sources de droit international énumérées au paragraphe 1 de l’ar-
                 ticle 38 du Statut de la Cour, elle ne manquera pas de soulever quelque
                 débat quant à sa signification précise.
                    14. On ne saurait assimiler, dans le présent contexte, le « droit international
                 général » aux « principes généraux de droit reconnus par les nations civilisées »
                 dont il est question à l’alinéa c) du paragraphe 1 de l’article 38 du Statut, la
                 Cour ayant reconnu que l’obligation d’effectuer une évaluation de l’impact
                 sur l’environnement pouvait fonder une demande en justice (arrêt, par. 162).
                 Or, à supposer que l’on puisse assimiler l’expression en question aux « prin-
                 cipes généraux de droit », la question se poserait alors de savoir si un tel
                 principe général de droit peut être le fondement d’une demande en justice, ce
                 qui entraînerait la Cour sur un terrain jurisprudentiel semé d’embûches.
                    15. Dans une large mesure, les principes généraux s’incarnent dans les
                 règles de preuve ou de procédure, ou servent de moyens de défense (la
                 chose jugée, par exemple). L’abus de procédure a ainsi été invoqué à ce
                 titre dans nombre d’affaires portées devant la Cour, mais celle‑ci n’a dans
                 aucun cas pu constater que les conditions d’application de ce principe
                 étaient réunies 2. On ne saurait nier qu’un principe général de droit peut
                 servir de fondement à une demande en justice. Dans l’affaire de l’Usine de
                 Chorzów, la Cour a dit que « c’est un principe du droit international, voire
                 une conception générale du droit, que toute violation d’un engagement
                 comporte l’obligation de réparer » (Usine de Chorzów, fond, arrêt no 13,
                 1928, C.P.J.I. série A no 17, p. 29), ajoutant toutefois que cette obligation
                 ne pouvait en elle‑même fonder une demande en justice, mais constituait
                 plutôt un devoir accessoire découlant du manquement à quelque autre
                 obligation. Pourtant, l’idée qu’un principe général ne puisse être considéré
                 comme une source d’obligation en soi ne manque pas d’appui. Dans l’af-
                 faire des Concessions Mavrommatis à Jérusalem (Grèce c. Royaume‑Uni),
                 la Cour permanente de Justice internationale s’est exprimée ainsi :
                         « Il est vrai que la Partie demanderesse a soutenu que les disposi-
                      tions du Protocole doivent être complétées par certaines règles
                   2 A. Zimmermann et al. (dir. publ.), Statute of the International Court of Justice : A

                 Commentary, 2e éd., 2012, p. 904‑905.

                                                                                                    186




5 Ord 1088.indb 369                                                                                         19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)                    848

                      empruntées au droit international général ; la Cour estime cependant
                      que le Protocole XII se suffit à lui‑même, car une règle empruntée au
                      droit international général ne saurait être considérée comme consti-
                      tuant une obligation contractée par le Mandataire que pour autant
                      qu’elle aurait été expressément ou tacitement incorporée dans le Pro-
                      tocole. » (C.P.J.I. série A no 5, 1925, p. 27.)
                    16. Quel est donc le sens à donner à l’expression « droit international
                 général » que la Cour a utilisée dans l’affaire relative à des Usines de pâte
                 à papier et dans d’autres arrêts ? On peut penser qu’elle s’entend des
                 conventions internationales générales, en particulier celles qui viennent
                 codifier les principes de droit international, ainsi que des décisions de jus-
                 tice faisant autorité, à commencer par celles de la Cour elle‑même. Elle
                 englobe certainement le droit international coutumier et les principes
                 généraux de droit au sens des alinéas c) et d) du paragraphe 1 de l’ar-
                 ticle 38 du Statut de la Cour. En l’espèce, l’expression « droit internatio-
                 nal général » me paraît évoquer une règle de droit international coutumier
                 exigeant la réalisation d’une évaluation de l’impact sur l’environnement
                 lorsqu’il existe un risque de dommage transfrontière.
                    17. L’existence, en droit international coutumier, de l’obligation d’effec-
                 tuer une évaluation de l’impact sur l’environnement lorsqu’il existe un risque
                 de dommage transfrontière important ne fait pour ainsi dire aucun doute.
                 La chambre pour le règlement des différends relatifs aux fonds marins du
                 Tribunal international du droit de la mer a statué que la réalisation d’une
                 telle évaluation constituait « une obligation générale en vertu du droit inter-
                 national coutumier » 3. Il y a quatorze ans, la Commission du droit interna-
                 tional observait dans son projet d’articles sur la prévention des dommages
                 transfrontières résultant d’activités dangereuses qu’« il est devenu courant de
                 demander une évaluation de l’impact sur l’environnement », citant à l’appui
                 de cette constatation les lois de plusieurs pays développés et affirmant que
                 quelque 70 pays en développement avaient, dans une mesure variable, légi-
                 féré en ce sens (commentaire de l’article 7, par. 4, ACDI, 2001, vol. II, deu-
                 xième partie, p. 158). Ce projet d’articles a reçu les éloges de l’Assemblée
                 générale des Nations Unies (résolution du 6 décembre 2007, Nations Unies,
                 doc. A/Res/62/68, par. 4). En outre, l’obligation d’évaluer l’impact sur l’en-
                 vironnement est reconnue dans un nombre grandissant de conventions mul-
                 tilatérales. Pensons notamment à la convention sur l’évaluation de l’impact
                 sur l’environnement dans un contexte transfrontière (la « convention d’Es-
                 poo »), au traité de l’Antarctique sur la protection de l’environnement (pro-
                 tocole de l’Antarctique), à la convention sur la protection et l’utilisation des
                 cours d’eau transfrontières et des lacs internationaux (art. 6, par. 1, al. b)),
                 à la convention sur la diversité biologique (art. 14) et à la convention sur le
                 droit de la mer (art. 206). On trouve dans la doctrine un appui important en
                 faveur de l’existence de cette obligation en droit international coutumier.

                    3 Responsabilités et obligations des Etats dans le cadre d’activités menées dans la Zone,

                 avis consultatif, 1er février 2011, TIDM Recueil 2011, p. 50, par. 145.

                                                                                                        187




5 Ord 1088.indb 371                                                                                             19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)                    849

                 Chose importante, ni le Costa Rica ni le Nicaragua n’a nié être tenu à
                 pareille obligation, même si tous deux ont, dans leurs écritures et plaidoiries,
                 repris les termes employés en l’affaire relative à des Usines de pâte à papier et
                 fait référence au « droit international général ». Le sens de cette expression
                 n’a pas été débattu et l’on semble avoir tenu pour acquis qu’elle était syno-
                 nyme de coutume.


                      VI. Cadre de l’évaluation de l’impact sur l’environnement

                    18. Dans l’affaire relative à des Usines de pâte à papier, la Cour a fait
                 observer que le droit international général ne précisait pas « la portée et le
                 contenu des évaluations de l’impact sur l’environnement », de sorte qu’il
                 « revient à chaque Etat de déterminer, dans le cadre de sa législation
                 nationale ou du processus d’autorisation du projet, la teneur exacte de
                 l’évaluation de l’impact sur l’environnement requise dans chaque cas »
                 (C.I.J. Recueil 2010 (I), p. 83, par. 205). Ce dictum, que la Cour réaffirme
                 en l’espèce (arrêt, par. 104), a parfois été interprété comme signifiant que
                 l’obligation d’évaluer l’impact sur l’environnement n’avait pas de contenu
                 propre et se résumait à un renvoi pur et simple au droit interne 4 ; cela est
                 inexact. Certes, divers aspects de l’évaluation de l’impact environnemen-
                 tal doivent être laissés au droit interne, par exemple, l’autorité ayant com-
                 pétence pour effectuer celle‑ci, la forme qu’elle doit prendre, les modalités
                 temporelles à respecter et les méthodes à employer. Mais il est d’autres
                 éléments essentiels qui doivent être considérés au moment de déterminer
                 si l’opération effectuée constitue bel et bien une évaluation de l’impact sur
                 l’environnement et si elle est conforme au devoir de diligence devant pré-
                 sider à sa réalisation. C’est ce qu’a dit clairement la Commission du droit
                 international dans le commentaire afférent à l’article 7 de son projet d’ar-
                 ticles sur la prévention des dommages transfrontières résultant d’activités
                 dangereuses, où l’on peut lire que l’évaluation de l’impact sur l’environne-
                 ment devrait établir une relation entre le risque que comporte l’activité et
                 « le dommage que celui‑ci pourrait entraîner », qu’elle devrait « porter sur
                 les effets dommageables transfrontières éventuels que l’activité en cause
                 pourrait avoir » et qu’elle devrait s’étendre aussi aux « effets que l’activité
                 pourrait avoir non seulement sur les personnes et les biens mais, encore
                 sur l’environnement d’autres Etats » (ACDI, 2001, vol. II, deuxième par-
                 tie, p. 170‑171, par. 6‑8).
                    19. En l’espèce, la Cour a reconnu que les règles ci‑après participaient de
                 la nature même de l’évaluation de l’impact environnemental. Ainsi, celle‑ci
                 doit être réalisée avant la mise à exécution de l’activité en question (arrêt,
                 par. 104, 153, 159, 161 et 168). L’Etat qui entreprend l’activité doit, avant
                 d’amorcer celle‑ci, mesurer le risque de dommage transfrontière important

                     4 Voir, par exemple, les propos tenus par la chambre pour le règlement des différends

                 relatifs aux fonds marins du Tribunal international du droit de la mer dans son avis consul-
                 tatif de 2011 (note 1 ci‑dessus), p. 51, par. 149.

                                                                                                        188




5 Ord 1088.indb 373                                                                                             19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)        850

                 « sur la base d’une évaluation objective de l’ensemble des circonstances »
                 (arrêt, par. 153). C’est sur cet Etat que pèse la charge de démontrer qu’il a
                 effectivement procédé à une évaluation de l’impact sur l’environnement ou
                 autre vérification préliminaire comparable du risque en jeu (ibid., par. 154).
                 Il doit être tenu compte des caractéristiques de l’environnement en cause au
                 moment de déterminer si le seuil d’application de l’obligation d’évaluer
                 l’impact sur l’environnement est atteint (ibid., par. 104 et 155). Le fait que
                 l’emplacement où est menée l’activité soit protégé sous le régime de la
                 convention de Ramsar, « qui témoigne de la fragilité particulière de l’envi-
                 ronnement concerné, augment[e] le risque de préjudice important » (ibid.,
                 par. 155). (Il s’ensuit que le seuil d’application de l’obligation d’évaluer
                 l’impact environnemental est moins élevé dans le cas d’une zone humide
                 d’importance internationale protégée par la convention de Ramsar.) L’Etat
                 en cause doit agir avec la diligence requise lorsqu’il procède à l’évaluation,
                 en tenant compte de la nature et de l’envergure de l’activité, ainsi que de
                 son impact probable sur l’environnement (ibid., par. 104 et 155). Pour
                 déterminer s’il est nécessaire de procéder à une évaluation de l’impact sur
                 l’environnement, il est essentiel de prendre en considération le risque de
                 dommage (ibid., par. 104 et 153). (Cette règle emporte nécessairement le
                 rejet de l’argument voulant que le critère soit non pas le risque de dommage
                 transfrontière, mais plutôt la vraisemblance ou la probabilité de survenance
                 d’un tel dommage. C’est aussi reconnaître que l’obligation de procéder à
                 une évaluation de l’impact environnemental obéit à un critère moindre
                 — le risque —, par rapport au critère plus rigoureux exigeant la preuve
                 qu’un dommage transfrontière important a effectivement été causé. C’est ce
                 que confirme la conclusion de la Cour selon laquelle le Costa Rica était
                 tenu d’effectuer une évaluation de l’impact sur l’environnement en raison
                 du risque que posait son projet pour l’environnement du Nicaragua, alors
                 que ce dernier n’a pas réussi à prouver qu’un dommage transfrontière
                 important était survenu.) Enfin, la Cour a confirmé que la constatation
                 ultérieure de l’absence de dommage transfrontière important n’avait pas
                 pour effet d’exonérer l’Etat qui s’est livré à une activité susceptible de cau-
                 ser pareil dommage sans procéder à une évaluation de l’impact environne-
                 mental à l’étape de la planification de cette activité.


                         VII. L’obligation d’évaluer l’impact environnemental
                          en l’affaire relative à la Construction d’une route

                    20. Dans cette affaire, la Cour a appliqué rigoureusement les principes
                 qu’elle a exposés en ce qui concerne l’évaluation de l’impact sur l’environne-
                 ment (voir ci‑dessus, par. 19). Premièrement, elle a conclu que le Costa Rica
                 avait manqué à son obligation d’évaluer l’impact environnemental en omet-
                 tant de procéder à une telle évaluation avant d’entreprendre la construction
                 de la route (arrêt, par. 153, 159, 161 et 168), le fait qu’il ait par la suite
                 effectué un diagnostic de l’impact sur l’environnement et d’autres études
                 concernant l’impact du projet routier étant insuffisant (ibid., par. 161). Deu-

                                                                                            189




5 Ord 1088.indb 375                                                                                19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)        851

                 xièmement, elle a jugé que le Costa Rica n’avait pas prouvé qu’il avait effec-
                 tué une évaluation préliminaire avant d’entreprendre la construction de la
                 route (arrêt, par. 154). Troisièmement, elle a dit qu’il fallait prendre en
                 considération, au moment d’évaluer le risque associé à l’activité, les caracté-
                 ristiques géographiques du bassin hydrographique où la route devait être
                 construite (ibid., par. 155). Elle a soigneusement examiné ces caractéris-
                 tiques, y compris la proximité de la route par rapport au fleuve San Juan,
                 pour conclure que le projet posait un risque pour l’environnement du Nica-
                 ragua (ibid.). Quatrièmement, elle a dit que la présence, près du chantier
                 routier, de la zone humide du Nicaragua appelée Refugio de Vida Silvestre
                 Río San Juan et protégée sous le régime de la convention de Ramsar aug-
                 mentait le risque de préjudice important en raison de la fragilité particulière
                 de l’environnement concerné (ibid.). Cinquièmement, elle a jugé que, pour
                 déterminer s’il était nécessaire de procéder à une évaluation de l’impact sur
                 l’environnement, le Costa Rica aurait dû tenir compte du risque de dom-
                 mage transfrontière important que posait la construction de la route (ibid.,
                 par. 153). Sixièmement, elle a conclu que le fait que le Nicaragua n’ait pas
                 prouvé qu’un tel dommage avait effectivement été causé ne déchargeait pas
                 le Costa Rica de son obligation d’effectuer une évaluation de l’impact sur
                 l’environnement avant d’entreprendre l’activité en cause.


                        VIII. L’obligation d’évaluer l’impact environnemental
                       sur les zones humides du Costa Rica en l’affaire relative
                                         à Certaines activités

                    21. S’agissant de la nécessité de réaliser une évaluation de l’impact sur
                 l’environnement, la démarche suivie par la Cour en l’affaire relative à la
                 Construction d’une route, dans son raisonnement et la recherche des faits,
                 doit être comparée à celle qu’elle a adoptée en l’affaire relative à Certaines
                 activités.
                    22. Dans sa requête et les moyens qu’il a exposés par la suite, le
                 Costa Rica a clairement formulé deux préoccupations principales à l’égard
                 des activités de dragage du cours inférieur du San Juan projetées par le
                 Nicaragua : premièrement, l’impact éventuel de ces opérations sur les zones
                 humides costa-riciennes protégées sous le régime de la convention de Ram-
                 sar et, deuxièmement, les dommages susceptibles d’être causés au fleuve
                 Colorado. Le 28 avril 2015, dans le cadre de la procédure orale, la Cour a
                 été priée de dire et juger que le Nicaragua avait manqué à « l’obligation de
                 respecter le territoire et l’environnement du Costa Rica, y compris la
                 « Humedal Caribe Noreste », une zone humide d’importance internationale
                 protégée au titre de la convention de Ramsar qui se trouve en territoire
                 costa-ricien », ainsi qu’à « l’obligation de réaliser une évaluation appropriée
                 de l’impact transfrontière sur l’environnement tenant compte de tout risque
                 de dommage important en territoire costa-ricien » (ibid., par. 49). Le
                 Costa Rica a également demandé à la Cour de conclure que le Nicaragua
                 avait manqué à son obligation de s’abstenir de toute activité susceptible de

                                                                                            190




5 Ord 1088.indb 377                                                                                19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)                852

                 nuire au fleuve Colorado. Par souci de concision, je m’en tiendrai ici aux
                 seules conclusions du Costa Rica relatives à ses zones humides. En 2015, les
                 experts des deux Parties ont convenu que le programme de dragage du
                 Nicaragua n’était pas de nature à avoir une incidence sur le débit du Colo-
                 rado. Reste toutefois entière la question de savoir si, dans sa version initiale
                 de 2006, il présentait pour ce cours d’eau un risque justifiant la réalisation
                 d’une évaluation de l’impact sur l’environnement.
                   23. La Cour a répondu de manière assez laconique aux conclusions du
                 Costa Rica, déclarant tout d’abord ce qui suit :
                         « En 2006, le Nicaragua a procédé à une étude de l’impact que le
                      projet de dragage aurait sur son propre environnement, laquelle a éga-
                      lement indiqué que le programme n’aurait pas d’effet sensible sur le
                      débit du fleuve Colorado, conclusion que les experts de l’une et
                      l’autre des Parties ont ultérieurement confirmée. » (Arrêt, par. 105 ;
                      les italiques sont de moi.)
                 Il découle de ce passage que la Cour avait bien conscience que l’étude qu’a
                 réalisée le Nicaragua en 2006 ne concernait que l’impact probable du
                 dragage « sur son propre environnement » et qu’elle était convaincue, sur la
                 foi des confirmations « ultérieur[es] » des experts des deux Parties, que le pro-
                 gramme de dragage n’aurait pas d’incidence sur le fleuve Colorado. Vient
                 ensuite la conclusion à laquelle elle est parvenue, s’agissant à la fois du débit
                 du fleuve Colorado et de l’impact sur les zones humides du Costa Rica :
                         « Après examen des éléments de preuve versés au dossier, y com-
                      pris les rapports et exposés des experts que les deux Parties ont fait
                      entendre, la Cour conclut que le programme de dragage envisagé
                      en 2006 n’était pas de nature à créer un risque de dommage trans-
                      frontière important, que ce soit à l’égard du débit du fleuve Colorado
                      ou de la zone humide du Costa Rica. En l’absence de risque de dom-
                      mage transfrontière important, le Nicaragua n’avait pas l’obligation
                      d’effectuer une évaluation de l’impact sur l’environnement. » (Ibid.)
                    24. Pour confronter les raisonnements que la Cour a suivis respective-
                 ment dans les affaires relatives à Certaines activités et à la Construction
                 d’une route, il faut examiner les éléments de preuve versés au dossier,
                 notamment « les rapports et exposés des experts que les deux Parties ont
                 fait entendre » (ibid.) et sur lesquels elle s’est fondée pour conclure que le
                 projet de dragage envisagé par le Nicaragua en 2006 n’était pas ­susceptible
                 de donner lieu à un risque de dommage transfrontière important s’agis-
                 sant de la zone humide costa‑ricienne Humedal Caribe Noreste.
                    25. Quatre documents importants ont trait à l’impact du programme de
                 dragage du Nicaragua : le cahier des charges du ministère de l’environne-
                 ment et des ressources naturelles (MARENA) 5, l’étude de l’impact sur
                    5 Ministère de l’environnement et des ressources naturelles (MARENA), cahier des

                 charges de l’étude de l’impact sur l’environnement liée au « Projet de dragage du fleuve
                 San Juan » (sans date), contre‑mémoire du Nicaragua (CMN), vol. II, annexe 9, p. 221.


                                                                                                    191




5 Ord 1088.indb 379                                                                                         19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)                853

                 l’environnement réalisée par le Nicaragua en 2006 6 ainsi que l’étude de
                 conception du projet qui y était jointe 7, et le rapport de la mission consul-
                 tative Ramsar no 72 concernant l’incidence du programme de dragage sur
                 la zone humide nicaraguayenne, le Refugio de Vida Silvestre Río San Juan 8.
                 Etablis par le Nicaragua, les trois premiers documents ont ceci de commun
                 qu’ils comportent un examen approfondi de l’impact du programme de
                 dragage conçu par cet Etat sur son propre environnement, sans la moindre
                 référence à l’impact qu’il pourrait avoir sur le territoire du Costa Rica ni,
                 a fortiori, sur la zone humide de ce dernier. Le cahier des charges du
                 MARENA, qui définit la portée de l’étude, ne prévoit aucun examen des
                 effets transfrontières. L’étude de l’impact sur l’environnement ne men-
                 tionne que la zone humide placée par le Nicaragua sous la protection de la
                 convention de Ramsar. L’étude de conception du projet ne traite que de
                 l’augmentation du débit dans le chenal du fleuve San Juan et il n’y est
                 nullement question des éventuels effets transfrontières du programme. La
                 Cour a donc eu raison de conclure que, dans son étude, le Nicaragua
                 n’avait pris en considération que « l’impact que le projet de dragage aurait
                 sur son propre environnement » (arrêt, par. 105).
                    26. Le rapport Ramsar de 2011 traite quant à lui des zones humides du
                 bassin du San Juan inférieur, aussi bien en territoire nicaraguayen qu’en
                 territoire costa-ricien. On y lit que, puisque toute variation de la dynamique
                 fluviale causée par le dragage ne peut manquer d’avoir une incidence sur celle
                 des zones humides du Nicaragua et du Costa Rica, ainsi que sur « la répar-
                 tition et l’abondance des espèces qui y vivent », il « importe d’examiner, avant
                 la mise en œuvre du projet, les effets qu’il est susceptible d’avoir sur l’envi-
                 ronnement » 9. Est par ailleurs précisé ce qui suit :
                         « Compte tenu du rôle prépondérant que joue le bassin du fleuve
                      San Juan sur la dynamique globale de ce dernier et sur les sites Ram-
                      sar Refugio de Vida Silvestre et Caribe Noreste, il est essentiel que le
                      Nicaragua et le Costa Rica mettent en place des mesures de coopéra-
                      tion conjointes afin de pouvoir respecter les engagements internatio-
                      naux qu’ils ont pris dans le cadre de la convention de Ramsar, en
                      particulier en ce qui concerne le maintien des caractéristiques écolo-
                      giques de ces sites. » 10
                 Le rapport préconise ensuite que le Nicaragua et le Costa Rica « coopè­
                 rent étroitement pour assurer une gestion plus coordonnée de leurs activi-
                 tés susceptibles d’avoir des conséquences sur le fleuve » et les « zones
                 humides d’importance internationale qui lui sont associées » 11. Enfin, il
                 recommande le contrôle mensuel des niveaux hydrométriques, de la
                    6 Etude de l’impact sur l’environnement du projet visant à l’amélioration de la navi-

                 gabilité du fleuve San Juan de Nicaragua, septembre 2006, CMN, vol. II, annexe 7, p. 77.
                    7 Etude de conception du projet, septembre 2006, CMN, vol. II, annexe 8, p. 213.
                    8 Rapport Ramsar du 18 avril 2011.
                    9 Ibid., conclusions, par. 5.
                    10 Ibid., par. 6.
                    11 Ibid., recommandations, par. 1.



                                                                                                    192




5 Ord 1088.indb 381                                                                                         19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)                     854

                 concentration des particules solides en suspension dans la colonne d’eau
                 et du niveau des eaux souterraines du fleuve, au moins durant les travaux
                 de dragage proprement dits 12.
                    27. Comme on pouvait s’y attendre, le Nicaragua n’a communiqué le
                 rapport Ramsar de 2011 que lorsque le Costa Rica en a fait la demande.
                 Dans une réponse acerbe adressée au secrétariat de la convention 13, il a
                 dénoncé les actes du Costa Rica et réclamé, entre autres choses, la sup-
                 pression de la conclusion du rapport selon laquelle, en modifiant la dyna-
                 mique du fleuve, les activités de dragage modifieraient celle des zones
                 humides du Nicaragua et du Costa Rica, ainsi que des espèces qui y
                 vivent, d’où la nécessité « d’examiner, avant la mise en œuvre du projet,
                 les effets qu’il [était] susceptible d’avoir sur l’environnement ». A l’au-
                 dience, il a fait valoir que le rapport Ramsar n’était rien d’autre qu’un
                 document préliminaire n’ayant jamais été finalisé par le secrétariat. Au vu
                 des préoccupations qui y sont formulées quant à l’impact éventuel du
                 dragage sur les zones humides des deux Etats, ce document peut difficile-
                 ment être considéré comme faisant partie des rapports « versés au dos-
                 sier » (arrêt, par. 105) qui ont conduit la Cour à conclure que le programme
                 de dragage envisagé en 2006 n’était pas de nature à créer un risque de
                 dommage transfrontière important.
                    28. Les principaux experts qu’a fait entendre le Nicaragua en l’affaire
                 relative à Certaines activités sont MM. Kondolf et van Rhee. Le rapport
                 du premier, incorporé au contre-mémoire du Nicaragua déposé en l’es-
                 pèce 14, concerne essentiellement le dégagement du caño et n’aborde pas la
                 question de l’incidence du dragage sur les zones humides, si ce n’est à
                 proximité dudit caño. Son exposé écrit, quoique lui aussi principalement
                 consacré aux opérations de déblaiement du caño, indique toutefois, à pro-
                 pos de la possibilité qu’une partie du débit du fleuve Colorado soit détour-
                 née au profit du San Juan, que « [n]i le … Colorado ni les marais qu’il
                 alimente ne risquent de subir de dommages de ce fait », sans préciser de
                 quels marais il s’agit. Lors de la procédure orale, M. Kondolf s’est à nou-
                 veau intéressé avant tout au dégagement du caño, sans mentionner l’im-
                 pact du dragage sur les zones humides. Le rapport de M. van Rhee, qui
                 fait lui aussi partie du contre-mémoire 15, porte sur le programme de
                 dragage proprement dit, lequel, est-il précisé, « contribue … à assurer la
                 survie de zones humides d’importance internationale », notamment le
                 Refugio de Vida Silvestre Río San Juan et la Humedal Caribe Noreste 16.
                 Dans un rapport établi ultérieurement, M. van Rhee souligne — et c’est là

                      12Rapport Ramsar du 18 avril 2011, recommendations, par. 3.
                      13Observations et propositions de modification du Gouvernement de la République du
                 Nicaragua concernant le projet de rapport de la mission Ramsar no 72.
                     14 G. Mathias Kondolf, « Chenaux défluents du San Juan coulant au Nicaragua et au

                 Costa Rica : analyse des rapports Thorne, UNITAR, Ramsar, MEET et Araya-Montero »,
                 juillet 2012, CMN, vol. I, appendice 1, p. 461.
                     15 C. van Rhee et H. J. de Vriend, « Influence du dragage sur le débit et l’environnement

                 du fleuve San Juan », CMN, vol. I, appendice 2, p. 525.
                     16 Ibid., p. 540, par. 3.2.



                                                                                                         193




5 Ord 1088.indb 383                                                                                              19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)                   855

                 un point important — que l’ampleur du projet de dragage décrit dans
                 l’étude d’impact sur l’environnement de 2006 « a, depuis, été réduite. Ainsi,
                 même le faible impact du projet de dragage sur l’environnement … sera
                 probablement réduit. » 17 Dans son exposé écrit, M. van Rhee indique que
                 le dragage est « une technique efficace pour maintenir les débits vers les
                 zones humides », ce qui permet de préserver la santé écologique de ces
                 zones vulnérables avoisinant le San Juan inférieur. A l’audience, toutefois,
                 le fait qu’il n’avait pas pris connaissance du rapport établi en 2011 par la
                 mission consultative Ramsar no 72, évoqué au cours de son contre‑interro-
                 gatoire, est venu affaiblir la valeur de son intervention.
                    29. M. Thorne, l’expert principal du Costa Rica, n’a pas été en mesure
                 de se rendre lui-même sur les lieux, les autorités nicaraguayennes lui
                 ayant interdit l’accès au fleuve. Contrairement à ceux de MM. Kondolf et
                 van Rhee, son rapport annexé au mémoire du Costa Rica 18 traite de
                 manière approfondie des effets du dragage sur les zones humides costa‑­
                 riciennes. Dans le résumé de son rapport, il explique que la zone humide
                 Humedal Caribe Noreste, qui pourrait être indirectement touchée par le
                 dragage, « constitue l’habitat de tout un éventail de plantes, oiseaux, pois-
                 sons, amphibiens, reptiles et mammifères, y compris bon nombre d’espèces
                 emblématiques et menacées d’extinction » 19. Les risques qui pèsent sur ces
                 espèces « incluent la possibilité d’extinction pour celles qui sont menacées
                 ou en voie de disparition » 20. Dans le rapport proprement dit, il affirme que
                 le dragage a des « effets directs et à court terme sur l’environnement et
                 l’écosystème du fleuve, dans la mesure où il perturbe la flore et la faune
                 aquatiques, détruit des communautés benthiques et, potentiellement,
                 accroît la turbidité et réduit la qualité de l’eau avec des conséquences affec-
                 tant l’ensemble du réseau trophique » 21. Il est ensuite fait état des répercus-
                 sions éventuelles du dragage sur l’environnement des zones humides,
                 notamment du point de vue du drainage de surface, de la qualité de l’eau,
                 de la flore et de la faune terrestres et aquatiques, en particulier les poissons
                 et les oiseaux 22. En conclusion, le rapport indique que, au vu des données
                 disponibles, « les risques morphologiques, environnementaux et écolo-
                 giques associés à la poursuite du programme de dragage sont graves » 23.
                 S’il s’est, dans son exposé écrit, essentiellement intéressé aux cartes et à la
                 construction des trois caños, M. Thorne a néanmoins affirmé que « les per-
                 turbations de l’environnement et de l’écosystème sur chaque site de dragage

                     17 C. van Rhee et H. J. de Vriend, « Rapport sur la stabilité morphologique du delta du

                 San Juan (Nicaragua/Costa Rica) », CMN, vol. IV, p. 19 et 23.
                     18 Colin Thorne, « Evaluation de l’impact physique des travaux effectués par le Nica-

                 ragua depuis octobre 2010 sur la géomorphologie, l’hydrologie et la dynamique des
                 ­sédiments du fleuve San Juan de Nicaragua, ainsi que de leur impact environnemental en
                  territoire costa-ricien », mémoire du Costa Rica (MCR), vol. I, appendice 1, p. 307.
                     19 Ibid., p. 313.
                     20 Ibid., p. 315.
                     21 Ibid., p. 443‑444.
                     22 Ibid., p. 454‑458.
                     23 Ibid., p. 461.



                                                                                                       194




5 Ord 1088.indb 385                                                                                            19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)                856

                 [étaient] inévitables ». Chose importante, tout en admettant la conclusion
                 de M. van Rhee selon laquelle, si la portée en était réduite, le programme
                 de dragage serait vraisemblablement moins nuisible pour l’environnement
                 des zones humides, M. Thorne a mis en garde contre les effets préjudi-
                 ciables de toute extension de ­celui-ci en vue de réaliser l’objectif initiale-
                 ment fixé, soit celui d’améliorer la navigabilité du fleuve. A l’audience, bien
                 qu’il ait consacré l’essentiel de son exposé aux cartes et au dégagement des
                 caños, il a prédit avec gravité, en réponse à une question posée par le
                 juge Tomka en l’affaire relative à la Construction d’une route, que « [l]e
                 programme de dragage, s’il interromp[ait] l’apport de sédiments, privera[it]
                 le delta de ce qui l’aliment[ait], lequel [serait] emporté par la mer des
                 Caraïbes, d’où la perte de centaines d’hectares de zones humides par suite
                 de l’érosion du littoral » (CR 2015/12, p. 52).
                    30. De tous les experts ayant déposé dans le cadre des deux instances
                 jointes, un seul était spécialiste de l’évaluation de l’impact sur l’environne-
                 ment. Il s’agit de M. William Sheate, que le Nicaragua a fait entendre en
                 l’affaire relative à la Construction d’une route sur la question de savoir si le
                 Costa Rica avait manqué à son obligation de conduire pareille évaluation
                 lorsqu’il avait entrepris son projet routier le long du fleuve San Juan. Bien
                 qu’il n’ait pas été entendu en l’affaire relative à Certaines activités, rien ne
                 s’oppose à ce que son exposé soit pris en considération dans le cadre de
                 celle‑ci, étant donné que les deux instances ont été jointes et qu’elles sou-
                 lèvent l’une et l’autre la question de l’obligation incombant aux Etats d’éva-
                 luer l’impact sur l’environnement avant d’entreprendre une activité
                 comportant un risque de dommage transfrontière important. Dans son
                 rapport annexé à la réplique du Nicaragua en l’affaire relative à la Construc‑
                 tion d’une route 24, M. Sheate souligne à plusieurs reprises la fragilité des
                 deux zones humides en cause, le Refugio de Vida Silvestre et la Humedal
                 Caribe Noreste, leur inscription en tant que zones humides d’importance
                 internationale sous le régime de la convention de Ramsar et la nécessité
                 d’évaluer l’impact sur l’environnement de toute activité envisagée dans la
                 région. Il affirme que « [l]e fait que le fleuve San Juan et les zones adjacentes
                 ont été mis sous la protection de la convention de Ramsar et de l’UNESCO
                 aurait dû, en soi, justifier la tenue d’une évaluation de l’impact sur l’envi-
                 ronnement ou, à tout le moins, une forme quelconque d’évaluation préa-
                 lable » 25, ajoutant un peu plus loin que la désignation en tant que site
                 Ramsar aurait dû suffire, « à elle seule », à rendre nécessaire l’évaluation de
                 l’impact sur l’environnement 26. S’agissant de la désignation sous le régime
                 de la convention de Ramsar, il précise ce qui suit :
                        « La probabilité d’effets importants est accrue par le caractère vul-
                      nérable de l’environnement désigné et des habitats et de la faune au

                    24 William R. Sheate, « Observations sur l’absence d’évaluation de l’impact sur l’en-

                 vironnement préalable à la construction de la route frontalière longeant le San Juan »,
                 réplique du Nicaragua (RN), vol. II, annexe 5, p. 281.
                    25 Ibid., p. 284 et 297.
                    26 Ibid., p. 296.



                                                                                                    195




5 Ord 1088.indb 387                                                                                         19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)            857

                           titre desquels le site a été désigné. On s’attend donc à juste titre à ce
                           que le seuil de déclenchement d’une évaluation de l’impact sur l’envi-
                           ronnement soit bien plus faible que dans le cas d’un environnement
                           récepteur non désigné site Ramsar. » 27
                 M. Sheate a réitéré l’ensemble de ces affirmations dans son exposé écrit et
                 à l’audience.
                    31. Il est difficile de voir comment l’examen des « éléments de preuve
                 versés au dossier, y compris les rapports et exposés des experts que les
                 deux Parties ont fait entendre », permet de conclure que « le programme
                 de dragage envisagé en 2006 n’était pas de nature à créer un risque de
                 dommage transfrontière important … à l’égard … de la zone humide du
                 Costa Rica » (arrêt, par. 105), étant donné que les documents et rapports
                 soumis par le Nicaragua n’en traitent pas du tout. Le fait que ce dernier
                 ait jugé nécessaire de conduire une étude de l’impact sur son propre terri-
                 toire laisse toutefois penser qu’il avait des raisons de s’inquiéter des effets
                 environnementaux de ses opérations de dragage dans la région. Le rap-
                 port de la mission consultative Ramsar no 72 de 2011 indiquait que le
                 programme présentait un risque d’impact environnemental pour les zones
                 humides tant au Costa Rica qu’au Nicaragua. Il recommandait une nou-
                 velle étude à cet égard, ainsi que des contrôles mensuels réguliers.
                 M. Kondolf s’est montré assez laconique sur la question de l’impact du
                 dragage sur les zones humides. Quant à M. van Rhee, il s’est contenté
                 d’affirmer que celui‑ci favoriserait le débit du fleuve, ce qui serait béné-
                 fique aux zones humides, et a par ailleurs été dans l’incapacité de répondre
                 aux questions concernant le rapport Ramsar de 2011, le Nicaragua ne lui
                 ayant pas communiqué cet important document. M. Thorne, en revanche,
                 a clairement déclaré que le programme de dragage serait lourd de consé-
                 quences pour les zones humides. Le seul expert spécialiste de l’évaluation
                 de l’impact sur l’environnement, M. Sheate, a pour sa part affirmé que la
                 désignation de la zone en tant que site d’importance internationale sous
                 le régime de la convention de Ramsar suffisait, en soi, à rendre néces-
                 saire l’évaluation de l’impact sur l’environnement et que le seuil de déclen-
                 chement de cette obligation était moins élevé s’agissant de telles zones
                 protégées.
                    32. Loin de montrer que le Nicaragua n’était pas tenu de procéder à
                 une évaluation de l’impact environnemental relativement au risque de
                 dommage transfrontière important qui pesait sur les zones humides du
                 Costa Rica, les éléments de preuve ressortant des rapports et exposés des
                 experts que les deux Parties ont fait entendre indiquent que, au moment
                 de la planification du dragage, il existait un risque pour la zone humide
                 costa‑ricienne placée sous la protection de la convention de Ramsar, indé-
                 pendamment du fait qu’aucun dommage n’a été démontré par la suite.
                 La Cour aurait dû conclure que, s’agissant d’une zone humide proté-
                 gée sous le régime de la convention de Ramsar, il y avait lieu d’appliquer

                      27   Op. cit. supra note 24, p. 297.

                                                                                                196




5 Ord 1088.indb 389                                                                                    19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)                 858

                 un seuil moins élevé, que le Nicaragua n’avait pas démontré s’être
                 ­préoccupé un tant soit peu de la question des dommages transfrontières
                  et que la menace qui visait la zone humide costa‑ricienne justifiait large-
                  ment à elle seule qu’il procède à une évaluation de l’impact sur
                  l’environnement en vue d’examiner le risque que présentait son pro-
                  ­
                  gramme de dragage.
                     33. La question de savoir si le Nicaragua était tenu d’effectuer pareille
                  évaluation présente un aspect temporel important. Le programme de
                  dragage envisagé en 2006 avait pour objet d’améliorer la navigation sur le
                  fleuve San Juan en accroissant la profondeur et la largeur du chenal 28.
                   MM. van Rhee (supra par. 28) et Thorne (supra par. 29) ont tous deux
                   confirmé que le Nicaragua avait par la suite réduit l’échelle du projet ini-
                  tial de 2006, limitant ainsi le risque d’endommagement des zones humides.
                  Quoi qu’il en soit, pour évaluer le risque en vue de déterminer si le Nica-
                  ragua était tenu de procéder à une évaluation de l’impact environnemen-
                  tal, c’est bien le programme de dragage tel qu’il a été conçu en 2006 qui
                  devait être pris en considération, sans égard à la question de savoir si les
                  éléments ayant trait à sa mise en œuvre en 2015 ont démontré que le pro-
                  gramme envisagé en 2006 n’était pas de nature à poser un risque de dom-
                  mage transfrontière important. Les déclarations de M. Thorne présentent
                  sur ce point un grand intérêt. Dans son premier rapport, intégré au
                  mémoire du Costa Rica, il dresse un inventaire exhaustif des éventuelles
                  répercussions environnementales des opérations de dragage programmées
                  en 2006. Dans son exposé écrit de 2015, toutefois, il se montre moins
                  sévère à ce chapitre, du fait que l’échelle des activités a été réduite par
                  rapport à ce qui avait été initialement prévu (supra par. 29). Le rapport
                  Ramsar de 2011 a néanmoins confirmé que le projet initial de 2006 com-
                  portait un risque de dommage transfrontière. De plus, il ressort claire-
                  ment des propos de M. Sheate que, dès lors qu’une zone humide protégée
                  sous le régime de la convention de Ramsar est menacée, l’existence de
                  l’obligation de procéder à une évaluation de l’impact environnemental ne
                  fait aucun doute. En concluant que, au vu des rapports et exposés des
                  experts que les deux Parties ont fait entendre, « le programme de dragage
                  envisagé en 2006 n’était pas de nature à créer un risque de dommage
                  transfrontière important … à l’égard … de la zone humide du Costa Rica »
                  (arrêt, par. 105), la Cour omet que les documents et rapports soumis par
                  le Nicaragua étaient muets sur cette question, que de vives préoccupa-
                  tions avaient été formulées dans le rapport Ramsar de 2011 quant au
                  risque pesant sur l’environnement et que les dépositions des experts ont
                  démontré selon le critère de l’hypothèse la plus vraisemblable, voire
                  ­au-delà de tout doute raisonnable, l’existence en 2006 d’un risque pour la
                   zone humide du Costa Rica. Par ailleurs, cette conclusion ne tient pas
                   compte du fait que le Nicaragua a empêché ce dernier de mesurer le débit
                   du fleuve afin d’établir l’impact du dragage sur ses zones humides, tout en

                    28 Voir l’étude de l’impact sur l’environnement du « projet visant à l’amélioration de

                 la navigabilité du fleuve San Juan », septembre 2006, CMN, vol. II, annexe 7, par. 2.1.3.

                                                                                                     197




5 Ord 1088.indb 391                                                                                          19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)        859

                 négligeant de prendre lui‑même de telles mesures ou en refusant d’en don-
                 ner communication. Comme l’a dit la Cour en l’affaire du Détroit de Cor‑
                 fou, pareille attitude de la part du Nicaragua a une incidence sur la charge
                 de la preuve :
                         « [L]e contrôle territorial exclusif exercé par l’Etat dans les limites
                      de ses frontières n’est pas sans influence sur le choix des modes de
                      preuve… Du fait de ce contrôle exclusif, l’Etat victime d’une viola-
                      tion du droit international se trouve souvent dans l’impossibilité de
                      faire la preuve directe des faits d’où découlerait la responsabilité. Il
                      doit lui être permis de recourir plus largement aux présomptions de
                      fait, aux indices ou preuves circonstancielles. » (Détroit de Corfou
                      (Royaume‑Uni c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 18.)
                    34. La démarche adoptée par la Cour pour la recherche des faits est
                 difficile à soutenir. Pis encore, sa décision est incompatible tant avec le
                 raisonnement qu’elle a suivi en l’affaire relative à la Construction d’une
                 route, s’agissant de l’obligation d’évaluer l’impact sur l’environnement,
                 qu’avec les règles qu’elle a établies en la matière et qui sont rappelées au
                 paragraphe 19 ci‑dessus. Premièrement, elle n’a pas examiné la situation
                 factuelle des zones humides du Costa Rica comme elle l’a fait en ce qui
                 concerne la route qui longe le fleuve San Juan (arrêt, par. 155). Deuxième-
                 ment, rien n’indique que le Nicaragua a procédé à une « évaluation objec-
                 tive de l’ensemble des circonstances » (ibid., par. 153). Au contraire, la
                 Cour dit elle-même que l’étude qu’il a effectuée était limitée à « son propre
                 environnement » (ibid., par. 105), ce qui va à l’encontre de la règle énoncée
                 par la Commission du droit international, selon laquelle l’évaluation doit
                 s’étendre aux effets que l’activité pourrait avoir « sur l’environnement
                 d’autres Etats » (voir supra par. 18). Dans ces conditions, il était impos-
                 sible de conclure que le Nicaragua s’est acquitté de la charge qui lui incom-
                 bait de prouver qu’il avait dûment procédé à l’évaluation préalable de
                 l’impact de son programme de dragage sur les zones humides du
                 Costa Rica. Troisièmement, la conclusion de la Cour ne tient pas compte
                 des spécificités environnementales du cours inférieur du fleuve San Juan.
                 Ainsi, elle ne mentionne pas que la zone humide costa-ricienne en ques-
                 tion, la Humedal Caribe Noreste, tout comme celle du Nicaragua, le Refu‑
                 gio de Vida Silvestre Río San Juan, dont il est question en l’affaire relative
                 à la Construction d’une route, est protégée sous le régime de la convention
                 de Ramsar, ce qui « témoigne de la fragilité particulière de l’environnement
                 concerné, [et] augment[e] le risque de préjudice important » (arrêt,
                 par. 155). Quatrièmement, la Cour passe outre à l’exigence qu’elle a
                 elle‑même fixée et selon laquelle l’Etat doit agir avec toute la diligence
                 requise en vérifiant s’il existe un risque de dommage transfrontière impor-
                 tant avant d’entreprendre une activité pouvant avoir un impact préjudi-
                 ciable sur l’environnement d’un autre Etat (ibid., par. 153). L’étude de
                 l’impact sur l’environnement effectuée par le Nicaragua, qui ne tenait
                 aucun compte des dommages transfrontières, n’était manifestement pas
                 conforme à cette obligation de diligence. Cinquièmement, pour conclure

                                                                                            198




5 Ord 1088.indb 393                                                                                19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)       860

                 qu’il n’existait, lorsque le projet a été conçu en 2006, aucun risque de dom-
                 mage transfrontière important, la Cour paraît s’être fondée sur les élé-
                 ments fournis par les experts à propos de l’impact du dragage en 2015,
                 comme en témoigne le fait qu’elle a abordé la question de l’impact en
                 recherchant si, en 2015, le programme avait causé des dommages trans-
                 frontières importants, sans s’intéresser à l’existence, en 2006, d’un risque à
                 cet égard, ce qui constitue un seuil moins élevé. Cette conclusion diffère
                 fondamentalement de celle qu’elle a énoncée en l’affaire relative à la
                 Construction d’une route, où elle a pris grand soin d’établir une distinction
                 entre le risque de dommage transfrontière existant au moment où la route
                 n’était encore qu’un projet et la réalisation éventuelle de ces dommages
                 en 2015. Si elle est parvenue à sa conclusion de quelque autre manière, elle
                 se garde bien d’en faire état au paragraphe 105.
                    35. Les éléments de preuve examinés montrent que le projet de dragage,
                 tel qu’il a été conçu en 2006, comportait un risque d’effets transfrontières
                 importants sur les zones humides du Costa Rica. S’il n’était pas aussi
                 évident ni aussi important que celui posé par le projet routier en cause dans
                 l’affaire relative à la Construction d’une route, ce risque n’en existait pas
                 moins et le Nicaragua n’en était pas moins tenu de procéder à une évalua-
                 tion de l’impact sur l’environnement pour examiner quelle serait l’incidence
                 de ses opérations de dragage non seulement sur son propre territoire, mais
                 également sur celui du Costa Rica. En omettant de le faire, il a manqué à
                 l’obligation lui incombant au titre du droit international général.


                                       IX. La convention de Ramsar

                    36. Dans chacune des affaires relatives à Certaines activités et à la
                 Construction d’une route, il est question de protection de l’environnement
                 de zones humides. Principal traité multilatéral en la matière, la conven-
                 tion de Ramsar est également le premier texte concernant la conservation
                 qui soit exclusivement consacré à l’habitat. Les Parties en ont toutes deux
                 souligné l’importance, chacune accusant l’autre d’en avoir violé les dispo-
                 sitions en manquant à ses obligations de notification et de consultation
                 quant aux risques d’impact environnemental. On aurait donc pu s’at-
                 tendre à ce que la Cour examine plus attentivement l’importance de ce
                 texte dans les deux affaires.
                    37. Deux zones humides avoisinant le territoire litigieux et le cours
                 inférieur du fleuve San Juan sont inscrites sur la liste des zones humides
                 d’importance internationale établie par le secrétariat de la convention de
                 Ramsar : la Humedal Caribe Noreste, qui appartient au Costa Rica, et le
                 Refugio de Vida Silvestre Río San Juan, relevant du Nicaragua. Bénéfi-
                 cient d’une telle inscription les sites présentant une importance internatio-
                 nale du point de vue écologique, botanique, zoologique, limnologique ou
                 hydrologique. Les deux zones humides en question se caractérisent par
                 des estuaires, lagunes et marécages abritant des oiseaux migrateurs, des
                 salamandres et diverses espèces aquatiques.

                                                                                           199




5 Ord 1088.indb 395                                                                               19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)                                             861

                    38. Les dispositions de la convention de Ramsar relatives à la notifica-
                 tion et à la consultation qui ont été invoquées par l’une et l’autre Partie
                 sont le paragraphe 1 de l’article 3 et l’article 5 :
                                                                        « Article 3
                      1. Les Parties contractantes élaborent et appliquent leurs plans
                           d’aménagement de façon à favoriser la conservation des zones
                           humides inscrites sur la Liste et, autant que possible, l’utilisation
                           rationnelle des zones humides de leur territoire.
                      �����������������������������������������������������������������������������������������������������������������
                                                                          Article 5
                          Les Parties contractantes se consultent sur l’exécution des obliga-
                      tions découlant de la Convention, particulièrement dans le cas d’une
                      zone humide s’étendant sur les territoires de plus d’une Partie
                      contractante ou lorsqu’un bassin hydrographique est partagé entre
                      plusieurs Parties contractantes. Elles s’efforcent en même temps de
                      coordonner et de soutenir leurs politiques et réglementations pré-
                      sentes et futures relatives à la conservation des zones humides, de
                      leur flore et de leur faune. »
                    39. En l’affaire relative à Certaines activités, le Costa Rica reprochait
                 au Nicaragua d’avoir manqué aux obligations lui incombant au titre de
                 l’article 5 de la convention en refusant de lui fournir des renseignements
                 concernant son programme de dragage ou de lui communiquer les résul-
                 tats de son étude de l’impact sur l’environnement, lesquels lui auraient
                 permis d’évaluer l’incidence du projet sur son territoire (MCR, vol. I,
                 par. 5.17). Contestant cette allégation, le Nicaragua a répondu que l’obli-
                 gation d’informer et de consulter l’Etat voisin et celle de lui transmettre
                 les résultats d’une évaluation de l’impact sur l’environnement ne s’appli-
                 quaient, au regard du droit international général, qu’en cas de risque de
                 dommage transfrontière important, sans toutefois aborder l’obligation de
                 consultation prévue à l’article 5 de la convention, obligation qui, elle,
                 n’est pas subordonnée à l’existence d’un risque de dommage transfron-
                 tière important. Il a toutefois adopté une position différente en l’affaire
                 relative à la Construction d’une route, affirmant que « [r]ien dans cet article
                 [art. 5] n’exige que les activités litigieuses causent ou risquent de causer un
                 dommage important à l’autre partie » (RN, vol. I, par. 6.114).
                    40. L’article 5 impose aux Etats de se consulter sur l’exécution des « obli-
                 gations découlant de la Convention, particulièrement dans le cas d’une
                 zone humide s’étendant sur les territoires de plus d’une Partie contractante
                 ou lorsqu’un bassin hydrographique est partagé entre plusieurs Parties
                 contractantes ». En l’espèce, les zones humides en cause faisant partie d’un
                 réseau hydrographique partagé entre les Parties, les deux Etats sont sommis
                 à l’obligation de se consulter sur toute question concernant celui‑ci.
                    41. L’article 5 doit s’interpréter à la lumière du paragraphe 1 de l’ar-
                 ticle 3, aux termes duquel « [l]es Parties contractantes élaborent et appliquent
                 leurs plans d’aménagement de façon à favoriser la conservation des zones

                                                                                                                                  200




5 Ord 1088.indb 397                                                                                                                        19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)          862

                 humides inscrites sur la Liste et, autant que possible, l’utilisation rationnelle
                 des zones humides de leur territoire ». Si l’obligation relative à « l’utilisation
                 rationnelle des zones humides de leur territoire » était limitée au territoire
                 nicaraguayen et n’emportait donc aucun devoir de consultation spécifique,
                 on ne saurait en dire autant de la première partie du paragraphe 1 de l’ar-
                 ticle 3, qui concerne les zones humides inscrites sur la liste. Selon l’ouvrage
                 Lyster’s International Wildlife Law, « pareils sites appellent une certaine
                 forme de responsabilité collective » 29. Leur désignation en tant que zones
                 d’importance internationale signifie qu’il s’agit de « ressources « d’intérêt
                 commun » pour la communauté internationale dans son ensemble » 30.
                 L’obligation d’élaborer et d’appliquer les plans d’aménagement de façon à
                 favoriser la conservation des zones humides s’applique, de manière géné-
                 rale, à toutes les zones humides inscrites sur la liste et est donc d’effet extra-
                 territorial. « Quoique de nature et de portée incertaines, la responsabilité de
                 l’Etat à l’égard des zones désignées par un autre Etat emporte à tout le
                 moins l’obligation de s’abstenir de leur causer des dommages impor-
                 tants. » 31
                    42. Il convient donc de considérer que le paragraphe 1 de l’article 3 impose
                 l’obligation d’entreprendre l’élaboration de plans d’aménagement « de façon
                 à favoriser la conservation des zones humides inscrites sur la Liste », ce qui
                 vaut sans aucun doute pour les zones humides du Costa Rica et du Nicaragua
                 faisant partie du même bassin hydrographique. En conséquence, l’on serait
                 fondé à faire valoir que, lorsqu’il a, en 2006, conçu son programme de
                 dragage et réalisé une étude de l’impact sur l’environnement, le Nicaragua
                 était tenu d’« élaborer et d’appliquer » celle‑ci de manière à favoriser la
                 conservation non seulement de sa propre zone humide, le Refugio de Vida
                 Silvestre Río San Juan, mais également de celle du Costa Rica, la Humedal
                 Caribe Noreste. Le paragraphe 1 de l’article 3 donne ainsi corps à l’obligation
                 procédurale qu’impose le droit international général d’évaluer l’impact sur
                 l’environnement, en lui adjoignant une obligation de fond, celle de favoriser
                 la conservation des zones humides. S’il ne précise pas les circonstances dans
                 lesquelles ces plans d’aménagement doivent être établis et ne fixe aucun seuil
                 distinct, il dispose toutefois clairement que les plans doivent être élaborés et
                 appliqués de manière à favoriser la conservation des zones humides.
                    43. Le Nicaragua ne nie pas qu’il existe un lien entre l’obligation d’éva-
                 luer l’impact sur l’environnement et le paragraphe 1 de l’article 3. Dans le
                 mémoire qu’il a déposé en l’affaire relative à la Construction d’une route,
                 où il reprochait au Costa Rica de ne pas s’y être conformé, il soulignait
                 que cette disposition trouvait à s’appliquer indépendamment du fait que
                 la zone humide touchée se trouvait ou non en territoire costa‑ricien,
                 arguant de ce que la conservation des zones humides « repos[ait] sur une
                 planification appropriée, à laquelle le Costa Rica n’a[vait] pas procédé

                   29 M. Bowman, P. Davies et C. Redgwell, Lyster’s International Wildlife Law,

                 Cambridge University Press, 2e éd., 2010, p. 420.
                   30 Ibid.
                   31 Ibid., p. 424.



                                                                                               201




5 Ord 1088.indb 399                                                                                   19/10/16 12:01

                   certaines activités et construction d’une route (op. ind. dugard)       863

                 relativement à son projet routier » (mémoire du Nicaragua (MN), vol. I,
                 par. 5.74‑5.75). Il admettait que l’obligation découlant du paragraphe 1
                 de l’article 3 s’appliquait aussi bien aux zones humides se trouvant sur
                 son propre territoire qu’à celles situées au Costa Rica (ibid., par. 5.74) et
                 reconnaissait le rapport unissant le paragraphe 1 de l’article 3 à l’obliga-
                 tion d’évaluer l’impact sur l’environnement (ibid., par. 6.112-6.115). Ainsi
                 qu’il a été montré au paragraphe 39 ­ci-dessus, il a en outre admis que
                 l’application de l’article 5 n’était pas subordonnée à la preuve d’un dom-
                 mage transfrontière important (ibid., par. 6.114).
                    44. Interprétée à la lumière du paragraphe 1 de l’article 3, cette dispo-
                 sition obligeait le Nicaragua à consulter le Costa Rica sur le moyen de
                 favoriser la conservation non seulement de sa propre zone humide, mais
                 également de celle située sur le territoire de ce dernier, dans le cadre des
                 activités qu’il projetait et qui étaient susceptibles de répercussions sur ces
                 zones, notamment par la réalisation d’une évaluation de l’impact sur l’en-
                 vironnement. Pour être effective, la consultation au titre du paragraphe 1
                 de l’article 3 supposait à tout le moins, de la part du Nicaragua, la remise
                 au Costa Rica d’une version provisoire de son étude de l’impact environ-
                 nemental de 2006, de sorte à obtenir ses observations avant d’achever la
                 conception du projet. Le Nicaragua reconnaît n’en avoir rien fait, mais
                 affirme que les informations étaient publiquement accessibles, du moins
                 sous forme sommaire, auprès des médias nicaraguayens. Or cela ne sau-
                 rait constituer une consultation suffisante. Il appert en conséquence que le
                 Nicaragua a manqué aux obligations que lui imposait l’article 5 de la
                 convention de Ramsar en omettant de consulter le Costa Rica sur l’exé-
                 cution de l’obligation prévue au paragraphe 1 de l’article 3.
                    45. Cette dernière partie de l’exposé de mon opinion est consacrée au
                 manquement du Nicaragua à l’obligation de réaliser une évaluation satis-
                 faisante de l’impact sur l’environnement et de consulter le Costa Rica
                 concernant son programme de dragage, comme l’exigeait la convention
                 de Ramsar. Il doit toutefois être précisé que le Costa Rica a lui aussi
                 manqué à ses obligations au regard de la convention en ne réalisant pas
                 pareille évaluation relativement à la construction de sa route le long du
                 fleuve San Juan, laquelle traverse la zone humide du Nicaragua, contreve-
                 nant ainsi au paragraphe 1 de l’article 3. En effet, en s’abstenant de pro-
                 céder à cette évaluation, il a manqué à son devoir de prendre des mesures
                 en vue de favoriser la conservation des zones humides inscrites sur la liste.
                 Le Costa Rica a également enfreint l’article 5 de la convention de Ramsar
                 en omettant de consulter le Nicaragua à propos des activités qu’il envisa-
                 geait d’entreprendre dans le cadre de la construction de la route. Le para-
                 graphe 172 du présent arrêt semble, à tort, poser en principe que
                 l’obligation de consultation découlant du paragraphe 1 de l’article 5 de la
                 convention de Ramsar est subordonnée à la preuve d’un dommage trans-
                 frontière important. Or, ainsi qu’il a été démontré au paragraphe 39
                 ci‑dessus, l’article 5 ne comporte aucune exigence de la sorte.
                                                                   (Signé) John Dugard.

                                                                                           202




5 Ord 1088.indb 401                                                                               19/10/16 12:01

